Citation Nr: 0330864	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right knee injury other than residuals of a laceration of 
the right knee.

2.  Entitlement to service connection for residuals of a 
right knee injury other than a laceration scar.

3.  Entitlement to service connection for residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his July 2002 substantive appeal, the appellant requested 
a hearing before the Board in Washington, D.C.  Although a 
hearing before a Veterans Law Judge for the Board was 
scheduled on September 23, 2003, in Washington, D.C., the 
appellant failed to appear for that hearing.

The issues regarding the appellant's right knee have been 
rephrased to reflect more accurately the appellant's 
contentions and the procedural posture of the claim.  The 
appellant is already service connected for a scar on his 
right knee.

The issues of entitlement to service connection for 
residuals of a right knee injury other than a laceration 
scar, entitlement to service connection for residuals of a 
back injury, entitlement to special monthly pension based on 
the need for regular aid and attendance of another or at the 
housebound rate, and the propriety of an apportionment of 
the veteran's Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits on behalf 
of his daughters will be addressed in the Remand section of 
this document.

The issue of entitlement to an annual clothing allowance, 
raised by the appellant in March 2000, August 2001, and July 
2002 is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  In a January 1994 decision, the appellant's claim of 
entitlement to service connection for bilateral knee 
disabilities was denied; the appellant did not perfect an 
appeal.

2.  Evidence associated with the record since the January 
1994 decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of a right knee injury other than a 
laceration scar.


CONCLUSION OF LAW


1.  The January 1994 RO decision denying the appellant's 
claim of entitlement to service connection for bilateral 
knee disabilities is final.  38 U.S.C.A. § 7015(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  Evidence received since the January 1994 decision is new 
and material, and the appellant's claim of entitlement to 
service connection for residuals of a right knee injury 
other than a laceration scar is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may 
be established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service 
or the presumption period or evidence that is post service 
or post presumption period may suffice.  Id.  

In a January 1994 decision, the Wichita, Kansas, VARO denied 
the appellant's claim of entitlement to service connection 
for bilateral knee disabilities.  In a January 25, 1994 
letter, the RO informed the appellant that his claim had 
been denied.  The appellant did not appeal the January 1994 
decision.  Decisions by the RO are final unless appealed to 
the Board.  38 U.S.C.A. § 7015(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).

The appellant now seeks to reopen his claim of entitlement 
to service connection for residuals of a right knee injury 
other than a laceration scar.  The law and regulations allow 
for reopening a claim, even if finality has attached, if new 
and material evidence has been submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  Accordingly, with regard to the 
appellant's claim of entitlement to service connection for 
residuals of a right knee injury other than a laceration 
scar, the Board must look to the evidence added to the 
record since the January 1994 final decision.  The evidence 
received after January 1994 is presumed credible for the 
purposes of reopening the appellant's claim unless it is 
inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the January 1994 decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection 
for residuals of a right knee injury other than a laceration 
scar, and, therefore, the claim is reopened.  The report of 
an October 2000 VA examination shows that the appellant 
reported that he was in a truck accident while in service 
and that he injured his right knee.  The appellant 
complained of pain in his right knee.  He reported episodes 
of giving way.  On examination, the right knee showed no 
lacerations.  There was crepitus in the right knee.  The 
examiner diagnosed history of injury to the right knee with 
crepitus and pain in the right knee.

The report of the October 2000 VA examination is clearly 
"new" evidence, because it was not before the Wichita, 
Kansas, RO at the time of its January 1994 decision.  The 
Board also finds it to be material because it relates to a 
specific element of the appellant's claim that was essential 
to the January 1994 decision.  The appellant's claim of 
entitlement to service connection was denied in January 1994 
because there was no evidence that the appellant had right 
knee problems other than a scar that were related to his 
military service.  The new evidence indicates that the 
appellant suffered injury to his right knee in service in 
addition to the laceration of that knee.  The new evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for residuals of a right knee injury other than a 
laceration scar has been submitted.  Thus, the Board reopens 
the claim for service connection for residuals of a right 
knee injury other than a laceration scar and will remand the 
claim for additional development noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
residuals of a right knee injury other than a laceration 
scar is reopened, and, to this extent, the appeal is 
granted.


REMAND

The issues of entitlement to service connection for 
residuals of a right knee injury other than a laceration 
scar, entitlement to service connection for residuals of a 
back injury, entitlement to special monthly pension based on 
the need for regular aid and attendance of another or at the 
housebound rate, and the propriety of an apportionment of 
the veteran's Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits on behalf 
of his daughters are not yet ready for appellate review.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  See also Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Accordingly, a remand is necessary in 
the instant case for compliance with the provisions of the 
VCAA.  See 38 C.F.R. § 19.9 (2003).  In order to comply with 
the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio v. Principi, 16 
Vet. App. 183, the veteran should be notified of the 
evidence and information for which he is responsible and 
that which VA is responsible.  See Quartuccio, 16 Vet. App. 
at 187.

A remand is also required in order to accord due process 
regarding the issues of entitlement to special monthly 
pension based on the need for regular aid and attendance of 
another or at the housebound rate and the propriety of an 
apportionment of the veteran's Department of Veterans 
Affairs (VA) nonservice-connected disability pension 
benefits on behalf of his daughters.  In an October 1997 
decision, the RO denied the appellant's claim entitlement to 
special monthly pension.  In January 1998 the RO received 
the appellant's Notice of Disagreement with that decision.  
In May 1998 the appellant re-iterated his disagreement with 
that decision.  Regarding the issue of the propriety of an 
apportionment of the veteran's Department of Veterans 
Affairs (VA) nonservice-connected disability pension 
benefits on behalf of his daughters, the RO granted an 
apportionment of the veteran's benefits to his former spouse 
in a March 1999 special apportionment decision.  The RO 
received correspondence from the veteran through Senator 
John Breaux in May 1999, which it accepted as a Notice of 
Disagreement.  A statement of the case (SOC) has not been 
issued regarding either of these issues.  Because no SOC has 
been provided to the appellant on these issues, he has not 
had an opportunity to perfect an appeal.  In a case in which 
a claimant has expressed timely disagreement in writing with 
a rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand these issues to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is 
entitled to a Statement of the Case on the issue).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
including the Shreveport, Louisiana VA 
Medical Center, who treated the 
appellant for a back disability and a 
right knee disability other than a 
laceration scar since April 1966.  After 
securing the necessary releases, the RO 
should obtain these records.

3.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the appellant should be afforded a 
VA joints examination to determine 
whether he has a current right knee 
disability other than a laceration scar 
that is related to his military service.  
The claims folder, including the 
appellant's service medical records 
(contained in a brown envelope at the 
back of the first volume of the claims 
folder); medical records from Hercules, 
Incorporated; and the report of an 
October 2000 VA scars examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to opine whether 
it is "at least as likely as not" that 
the veteran has a current right knee 
disability, other than a laceration 
scar, that is causally related to an 
event or injury in service.  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

4.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the appellant should be afforded a 
VA spine examination to determine 
whether he has a current back disability 
that is related to his military service.  
The claims folder, including the 
appellant's service medical records 
(contained in a brown envelope at the 
back of the first volume of the claims 
folder), should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to opine whether it is "at least as 
likely as not" that the veteran has a 
current back disability that is causally 
related to an event or injury in 
service.  The term "at least as likely 
as not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

5.  Regarding the issues of entitlement 
to service connection for residuals of a 
right knee injury other than a 
laceration scar and entitlement to 
service connection for residuals of a 
back injury, after the development 
requested above has been completed to 
the extent possible, the RO should again 
review the record.  If the appellant's 
claims remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC) and given the opportunity to 
respond thereto.

6.  Regarding the issues of entitlement 
to special monthly pension based on the 
need for regular aid and attendance of 
another or at the housebound rate and 
the propriety of an apportionment of the 
veteran's Department of Veterans Affairs 
(VA) nonservice-connected disability 
pension benefits on behalf of his 
daughters, the appellant and his 
representative should be furnished a 
statement of the case and given the 
opportunity to respond thereto.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and 
regulations to the evidence.  If either 
claim remains denied, the appellant and 
his representative must be notified of 
the time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect 
an appeal of the issue or issues.  If, 
and only if, a timely and adequate 
substantive appeal is received, the 
claim or claims should then be returned 
to the Board for further review, as 
appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



